[Cite as State v. Hartman, 2014-Ohio-2226.]


STATE OF OHIO                    )                       IN THE COURT OF APPEALS
                                 )ss:                    NINTH JUDICIAL DISTRICT
COUNTY OF MEDINA                 )

STATE OF OHIO                                            C.A. No.    13CA0018-M

        Appellee

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
MATTHEW HARTMAN                                          COURT OF COMMON PLEAS
                                                         COUNTY OF MEDINA, OHIO
        Appellant                                        CASE No.   09-CR-0229

                                DECISION AND JOURNAL ENTRY

Dated: May 27, 2014



        CARR, Judge.

        {¶1}    Appellant, Matthew Hartman, appeals the judgment of the Medina County Court

of Common Pleas. This Court affirms.

                                                    I.

        {¶2}    On June 2, 2009, the Medina County Grand Jury indicted Hartman on one count

of aggravated burglary. The matter proceeded to trial, and a jury found Hartman guilty of the

sole count in the indictment.           The trial court sentenced Hartman to a five-year term of

incarceration. Hartman appealed to this Court, and we reversed his conviction based on the trial

court’s admission of a prejudicial 911 call. State v Hartman, 9th Dist. Medina Nos. 10CA0026-

M, 10CA0031-M, 2012-Ohio-745.

        {¶3}    On remand, Hartman was again tried before a jury. The jury found Hartman

guilty and he was again sentenced to five years imprisonment. The sentencing entry from the

second trial was issued on May 25, 2012. Hartman appealed, and this Court issued a decision on
                                                  2


October 7, 2013, reversing Hartman’s conviction based on prejudicial comments made by the

State during closing arguments. State v. Hartman, 9th Dist. Medina No. 12CA0057-M, 2013-

Ohio-4407.

       {¶4}    While Hartman’s appeal from his second trial was pending, Hartman’s mother

filed a petition for post-conviction relief on his behalf. On February 20, 2014, the trial court

denied the petition on the basis that it was not properly before the court.

       {¶5}    Hartman filed a timely notice of appeal from the denial of the petition for post-

conviction relief. On appeal, Hartman raises six assignments of error.

                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED BY DISMISSING ON PROCEDURAL AND
       JURISDICTIONAL     GROUNDS     MR.  HARTMAN’S     UNOPPOSED
       FEBRUARY 11, 2013 PRO SE PETITION FOR POST-CONVICTION RELIEF
       (“TRIAL II PETITION”), BROUGHT UNDER R.C. 2953.21, AND THUS
       VIOLATED THE PROTECTIONS ACCORDED BY ARTICLE I, SECTION 16
       OF THE CONSTITUTION OF THE STATE OF OHIO AND THE
       FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION.

                                 ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED BY DENYING HARTMAN’S TRIAL II
       PETITION, WHEN PRESENTED WITH THE FACTS THAT MR. HARTMAN
       HAD BEEN UNLAWFULLY IMPRISONED BY THE STATE OF OHIO AT
       THE RICHLAND CORRECTIONAL INSTITUTION WITHOUT DUE
       PROCESS OF LAW, CONTRARY TO R.C. 2953.13 AND R.C 2905.01(B)(2),
       FOR A PERIOD OF THIRTY DAYS AFTER HIS CONVICTION HAD BEEN
       REVERSED AND REMANDED, THUS DEPRIVING MR. HARTMAN OF
       EQUAL PROTECTION OF LAW PROVIDED BY ARTICLE I, SECTION 16
       OF THE CONSTITUTION OF THE STATE OF OHIO AND THE FIFTH AND
       FOURTEENTH     AMENDMENTS     TO    THE    UNITED     STATES
       CONSTITUTION.

                                 ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED BY DENYING MR. HARTMAN’S TRIAL I
       PETITION AND TRIAL II PETITION WHEN IT DID NOT CONSIDER THE
                               3


ISSUES SET OUT IN HIS INITIAL PETITION FOR POST-CONVICTION
RELIEF (“TRIAL I PETITION”), TIMELY FILED ON JUNE 29, 2011, AND
TRIAL II PETITION, TIMELY FILED ON FEBRUARY 11, 2013, PROVIDED
BY R.C. 2953.21, IN VIOLATION OF ARTICLE I, SECTION 16 OF THE
CONSTITUTION OF THE STATE OF OHIO AND THE FIFTH AND
FOURTEENTH       AMENDMENTS      TO    THE   UNITED     STATES
CONSTITUTION.

                  ASSIGNMENT OF ERROR IV

THE TRIAL COURT ERRED BY DENYING MR. HARTMAN’S INSTANT
TRIAL II PETITION WHEN IT DENIED HIM A TIMELY RULING ON HIS
JUNE 29, 2011 PETITION FOR POST-CONVICTION RELIEF, TRIAL I
PETITION, CONTRARY TO OHIO CRIM.R. 1 AND 35(C), THUS DENYING
HIM THE PROTECTIONS ACCORDED BY ARTICLE I, SECTION 16 OF
THE CONSTITUTION OF THE STATE OF OHIO AND THE FIFTH AND
FOURTEENTH      AMENDMENTS     TO    THE    UNITED    STATES
CONSTITUTION.

                  ASSIGNMENT OF ERROR V

THE TRIAL COURT COMMITTED REVERSIBLE ERROR BY
PROCEEDING WITH A SECOND TRIAL, AFTER FAILING TO CONSIDER
AND TIMELY RULE ON MR. HARTMAN’S JUNE 29, 2011 PETITION FOR
POST-CONVICTION RELIEF, TRIAL I PETITION, WHICH, ALONG WITH
HIS MOTION TO BAR SUCCESSIVE PROSECUTION OF DEFENDANT IN
VIOLATION OF THE FIFTH AMENDMENT’S DOUBLE JEOPARDY
CLAUSE, PRESENTED INCONTROVERTIBLE EVIDENCE THAT THE
STATE FAILED TO PROVE AN ESSENTIAL ELEMENT FO THE OFFENSE
OF AGGRAVATED BURGLARY AT TRIAL I, THUS ERRONEOUSLY
EXPOSING HIM TO DOUBLE JEOPARDY, PROSCRIBED BY SECTION 10,
ARTICLE I OF THE OHIO CONSTITUTION AS WELL AS THE FIFTH AND
FOURTEENTH     AMENDMENTS      TO    THE    UNITED   STATES
CONSTITUTION.

                  ASSIGNMENT OF ERROR VI

THE TRIAL COURT COMMITTED REVERSIBLE ERROR WHEN IT
DEPRIVED MR. HARTMAN OF NOTICE AND THE OPPORTUNITY TO BE
HEARD IN THE MATTER OF A LETTER, UNDISCLOSED BY THE TRIAL
II COURT, THAT CONTAINED FALSE AND FRAUDULENT
ALLEGATIONS, DIRECTED AT MR. HARTMAN’S TRIAL COUNSEL AND
INVESTIGATOR, COMPOSED AND SENT TO THE TRIAL II COURT BY
ADVERSE PARTIES IN UNRELATED CIVIL LITIGATION IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
INDIANA, CAUSING PREJUDICE AGAINST MR. HARTMAN, HIS TRIAL
COUNSEL, AND HIS INVESTIGATOR BY THE TRIAL II COURT, THUS
                                                  4


       DEPRIVING MR. HARTMAN OF GUARANTEES ACCORDED BY
       ARTICLE I, SECTION 16 OF THE CONSTITUTION OF THE STATE OF
       OHIO AND THE SIXTH AND FOURTEENTH AMENDMENTS TO THE
       UNITED STATES CONSTITUTION.

       {¶6}    In his six assignments of error, Hartman sets forth various arguments as to why

the trial court erred in denying his petition for post-conviction relief. As noted above, the trial

court denied Hartman’s petition on the basis that it was not properly before the Court due to the

fact that it was filed by his mother, a non-attorney. Hartman argues his petition was properly

before the trial court given that his mother had his power of attorney. We disagree.

       {¶7}    The Supreme Court of Ohio has recognized “that a non-lawyer with a power of

attorney may not appear in court on behalf of another, or otherwise practice law.” Disciplinary

Counsel v. Coleman, 88 Ohio St.3d 155, 158 (2000). The Supreme Court has promulgated rules

with respect to the practice of law in Ohio, and allowing a person holding a power of attorney to

essentially act as an attorney at law “would render meaningless the supervisory control of the

practice of law given to [the Supreme Court] by the Ohio Constitution.” Id. at 157. While the

law certainly recognizes that a person has an inherent right to proceed pro se, it also prohibits a

person who has not been admitted to the bar from attempting to represent another in court on the

basis of a power of attorney assigning pro se rights. Id. at 157-158; R.C. 4705.01 (“No person

shall be permitted to practice as an attorney and counselor at law, or to commence, conduct, or

defend any action or proceeding in which the person is not concerned * * * unless the person has

been admitted to the bar by order of the supreme court in compliance with its prescribed and

published rules.”). Under the circumstances of this case, it was proper for the trial court to

refrain from entertaining the merits of the petition.

       {¶8}    Hartman’s assignments of error are overruled.
                                                 5


                                                III.

       {¶9}    Hartman’s assignments of error are overruled. The judgment of the Medina

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Medina, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT



HENSAL, P. J.
WHITMORE, J.
CONCUR.
                                        6


APPEARANCES:

MARILYN A. CRAMER, Attorney at Law, for Appellant.

DEAN HOLMAN, Prosecuting Attorney, and MATTHEW A. KERN, Assistant Prosecuting
Attorney, for Appellee.